487 So. 2d 420 (1986)
Marilyn CRIGLER, Appellant,
v.
STATE of Florida, Appellee.
No. 85-1864.
District Court of Appeal of Florida, Second District.
April 30, 1986.
James Marion Moorman, Public Defender, and James F. Permar, Asst. Public Defender, Bartow, for appellant.
Jim Smith, Atty. Gen., Tallahassee, and Charles Corces, Jr., Asst. Atty. Gen., Tampa, for appellee.
LEHAN, Judge.
Defendant appeals from her conviction and sentence for the crime of manslaughter. We find no merit in defendant's first contention which is with regard to the conviction. We affirm the conviction.
The defendant's second contention, which was also a contention made before the trial court, is that there was error in the sentence because the guidelines scoresheet erroneously scored six prior uncounseled misdemeanor convictions. This contention would be correct if those convictions were, in fact, uncounseled and defendant had not waived her right to counsel. See Hayes v. State, 468 So. 2d 470 (Fla. 4th DCA 1985). See also Baldasar v. Illinois, 446 U.S. 222, 100 S. Ct. 1585, 64 L. Ed. 2d 169 (1980). We cannot ascertain from the record whether or not defendant waived her right to counsel in those prior cases. Therefore, we remand for a determination in that regard and for resentencing if it is determined that those convictions were erroneously scored. See Pilla v. State, 477 So. 2d 1088 (Fla. 4th DCA 1985).
Reversed and remanded for proceedings consistent herewith.
DANAHY, A.C.J., and FRANK, J., concur.